         Case 1:20-cv-00166-TCS Document 38              Filed 05/04/21      Page 1 of 18




                    UNITED STATES COURT OF INTERNATIONAL TRADE


PRODUCTOS LAMINADOS DE
MONTERREY S.A. DE C.V.,

                Plaintiff,

        v.
                                                     Court No. 20-00166
UNITED STATES,                                       Hon. Timothy C. Stanceu, Judge

                Defendant,

        and

NUCOR TUBULAR PRODUCTS INC. and
ATLAS TUBE AND SEARING
INDUSTRIES,

                Defendant-Intervenors.


                                             ORDER

        Upon consideration of the motion for judgment on the administrative record filed by

plaintiff, the responses thereto filed by the defendant and the defendant-intervenors, the

administrative record, and all other papers and proceedings herein, it is hereby:

        ORDERED that the motion is DENIED; and it is further

        ORDERED that the U.S. Department of Commerce’s final determination is sustained;

and it is further

        ORDERED that plaintiffs’ complaint is DISMISSED.

        It is SO ORDERED.

Dated: ___________________________, 2021             ____________________________________
       New York, New York                            Hon. Timothy C. Stanceu, Judge
        Case 1:20-cv-00166-TCS Document 38               Filed 05/04/21     Page 2 of 18




                UNITED STATES COURT OF INTERNATIONAL TRADE


PRODUCTOS LAMINADOS DE
MONTERREY S.A. DE C.V.,
                                                       NON-CONFIDENTIAL
               Plaintiff,

       v.
                                                     Court No. 20-00166
UNITED STATES,                                       Hon. Timothy C. Stanceu, Judge

               Defendant,

       and

NUCOR TUBULAR PRODUCTS INC. and
ATLAS TUBE AND SEARING
INDUSTRIES,

               Defendant-Intervenors.


    DEFENDANT-INTERVENORS ATLAS TUBE AND SEARING INDUSTRIES’
  RESPONSE IN OPPOSITION TO RULE 56.2 MOTION FOR JUDGMENT ON THE
                          AGENCY RECORD

       Defendant-Intervenors Atlas Tube and Searing Industries hereby provide their response

in opposition to the Rule 56.2 motion for judgment on the agency record of Plaintiff Productos

Lamonados de Monterrey S.A. de C.V. (“Prolamsa” or “Plaintiff”). As discussed in the

accompanying brief in support of this response, this Court should uphold the final results of the

U.S. Department of Commerce (“Commerce”) in the 2017-2018 administrative review of the

antidumping duty order on heavy-walled rectangular welded carbon steel pipes and tubes

(“HWR”) from Mexico because it is supported by substantial evidence and otherwise in

accordance with law. See Heavy Walled Rectangular Welded Carbon Steel Pipes and Tubes from

Mexico: Final Results of Antidumping Duty Administrative Review and Final Determination of
       Case 1:20-cv-00166-TCS Document 38              Filed 05/04/21     Page 3 of 18




No Shipments; 2017-2018, 85 Fed. Reg. 41,962 (Dep’t Commerce Jul. 13, 2020) and

accompanying Issues and Decision Memorandum.

       Atlas Tube and Searing Industries respectfully request that this Court deny Prolamsa’s

motion and affirm Commerce’s final determination.



                                            Respectfully submitted,



                                            /s/ Christopher T. Cloutier
                                            Roger B. Schagrin
                                            Christopher T. Cloutier
                                            Luke A. Meisner
                                            Kelsey M. Rule
                                            SCHAGRIN ASSOCIATES
                                            900 7th Street NW, Ste. 500
                                            Washington, D.C. 20001
                                            (202) 223-1700

                                            Counsel to Defendant-Intervenors Atlas Tube and
                                            Searing Industries

May 4, 2021
       Case 1:20-cv-00166-TCS Document 38        Filed 05/04/21      Page 4 of 18




               UNITED STATES COURT OF INTERNATIONAL TRADE


PRODUCTOS LAMINADOS DE
MONTERREY S.A. DE C.V.,

              Plaintiff,                      NON-CONFIDENTIAL

      v.

UNITED STATES,                                Court No. 20-00166
                                              Hon. Timothy C. Stanceu, Judge
              Defendant,

      and
                                              Business Proprietary Information Deleted
NUCOR TUBULAR PRODUCTS INC. and               from Pages 4 & 5
ATLAS TUBE AND SEARING
INDUSTRIES,

              Defendant-Intervenors.


    DEFENDANT-INTERVENORS ATLAS TUBE AND SEARING INDUSTRIES’
  RESPONSE IN OPPOSITION TO RULE 56.2 MOTION FOR JUDGMENT ON THE
                          AGENCY RECORD

                                       Roger B. Schagrin
                                       Christopher T. Cloutier
                                       Luke A. Meisner
                                       Kelsey M. Rule
                                       SCHAGRIN ASSOCIATES
                                       900 7th Street NW, Ste. 500
                                       Washington, D.C. 20001
                                       (202) 223-1700

                                       Counsel to Defendant-Intervenors Atlas Tube and
                                       Searing Industries

May 4, 2021
             Case 1:20-cv-00166-TCS Document 38                                    Filed 05/04/21             Page 5 of 18




                                                    TABLE OF CONTENTS



I.          STATEMENTS PURSUANT TO USCIT RULE 56.2(C) ..................................1
       A.        ADMINISTRATIVE DETERMINATION SOUGHT TO BE
                 REVIEWED .....................................................................................................1
       B.        QUESTION PRESENTED AND SUMMARY OF ARGUMENT ..............1

II.         STATEMENT OF FACTS ....................................................................................2

III.        ARGUMENT ..........................................................................................................6
       A.        STANDARD OF REVIEW .............................................................................6
       B.        CONGRESS HAS AFFORDED COMMERCE SIGNIFICANT
                 DISCRETION TO DETERMINE WHETHER SALES ARE MADE AT
                 THE SAME LEVEL OF TRADE ..................................................................6
       C.        COMMERCE CORRECTLY DETERMINED THAT PROLAMSA’S
                 HOME MARKET SALES WERE MADE AT A SINGLE LEVEL OF
                 TRADE..............................................................................................................9

IV.         CONCLUSION ....................................................................................................11
            Case 1:20-cv-00166-TCS Document 38                                     Filed 05/04/21             Page 6 of 18




                                                 TABLE OF AUTHORITIES

Cases

Consol. Edison Co. of N.Y. v. NLRB, 305 U.S. 197 (1938) ............................................................ 6

Consolo. V. Fed. Mar. Comm’n, 383 U.S. 607 (1966). .................................................................. 6

Dillinger France S.A. v. United States, 350 F. Supp. 3d 1349 (Ct. Int’l Trade 2018).............. 9, 10

Pasta Zara SpA v. United States, 781 F. Supp. 2d. 1297 (Ct. Int’l Trade 2011) .......................... 10

Timken United States Corp. v. United States, 434 F.3d 1345 (Fed. Cir. 2006) .............................. 8

Statutes

19 U.S.C. § 1516a(b)(1)(B)(i)......................................................................................................... 6

19 U.S.C. § 1673 ............................................................................................................................. 6

19 U.S.C. §1677(25) ....................................................................................................................... 7

19 U.S.C. § 1677(25)(A)................................................................................................................. 6

19 U.S.C. § 1677b(a)(7)(A). ....................................................................................................... 7, 9

19 U.S.C. § 1677b(a)1(B)(i) ........................................................................................................... 7

Other Authorities

Senate Remarks on the Uruguay Round Agreements Act, Congressional Record – Senate, S5516
  (Apr. 6, 1995).............................................................................................................................. 8

Statement of Administrative Action Accompanying the Uruguary Round Agreements Act, H.R.
  Doc. No. 103-3167, 103rd Cong., 2d Sess. (1994), reprinted in 1994 U.S.C.C.A.N. 4040 ........ 7

Regulations

19 C.F.R. § 351.412(a)-(b).............................................................................................................. 7

19 C.F.R. § 351.412(c)(2) ............................................................................................................... 7




                                                                       ii
             Case 1:20-cv-00166-TCS Document 38                 Filed 05/04/21      Page 7 of 18

                                             PUBLIC VERSION


I.      STATEMENTS PURSUANT TO USCIT RULE 56.2(C)

        A. Administrative Determination Sought To Be Reviewed

            Plaintiff Productos Laminados de Monterrey S.A. de C.V. (“Prolamsa” or “Plaintiff”)

     seeks review of the final results of the 2017-2018 administrative review of the antidumping duty

     order on heavy-walled rectangular welded carbon steel pipe and tube (“HWR”) from Mexico.

     See Heavy Walled Rectangular Welded Carbon Steel Pipes and Tubes from Mexico: Final

     Results of Antidumping Duty Administrative Review and Final Determination of No Shipments;

     2017-2018, 85 Fed. Reg. 41,962 (Dep’t Commerce Jul. 13, 2020) (PR 181) (“Final Results”) and

     accompanying Issues and Decision Memorandum (Jul. 6, 2020) (PR 173) (“IDM”).

        B. Question Presented And Summary of Argument

            Whether Commerce’s determination that Prolamsa’s home market sales
            were made at a single level of trade is supported by substantial evidence and
            otherwise in accordance with law?

            Yes. Commerce fairly weighed the record evidence provided by Prolamsa, which did not

     include quantitative evidence of the type Commerce ordinarily requires in order to make a level

     of trade adjustment—i.e., quantitative evidence demonstrating that claimed differences in selling

     activities result in a predictable pattern of price differences between sales at different levels of

     trade. Additionally, the qualitative evidence provided by Prolamsa did not clearly demonstrate

     that activities performed for one sales channel did not also inure to the benefit of other sales

     channels, and did not demonstrate that certain selling activities correlated to pricing differences.

     Therefore, Commerce’s determination to deny Prolamsa’s claimed level of trade adjustment and

     find that its home market sales occurred at the same level of trade is supported by substantial

     record evidence and otherwise in accordance with law.
              Case 1:20-cv-00166-TCS Document 38                Filed 05/04/21      Page 8 of 18

                                              PUBLIC VERSION


II.      STATEMENT OF FACTS

             In the underlying administrative review, Commerce preliminarily found that Prolamsa’s

      home market sales were made at two different levels of trade (“LOTs”). See Heavy Walled

      Rectangular Welded Carbon Steel Pipes and Tubes from Mexico: Preliminary Results of

      Antidumping Duty Administrative Review and Preliminary Determination of No Shipments;

      2017-2018, 84 Fed. Reg. 63,310 (Dep’t Commerce Nov. 18, 2019) (PR 155) (“Preliminary

      Results”) and accompanying Preliminary Decision Memorandum (PR 147) (“PDM”) at 13-16.

             In the final phase of the review, Prolamsa failed to adequately support its claims that its

      home market sales were made at separate LOTs. Specifically, Prolamsa mischaracterized its

      home market sales and exaggerated the difference between its various channels of distribution in

      an effort to justify separate home market LOTs. In fact, as Prolamsa itself stated in its original

      Section A questionnaire response, “{t}he sales process for all channels of distribution within the

      home and US markets is essentially the same.” Prolamsa Section A Questionnaire Response

      (Mar. 15, 2019) (CR 22—CR 37) (“Prolamsa AQR”) at A-24.

             In the preliminary phase of the review, Prolamsa described its U.S. and home market

      sales as being made at distinct LOTs and reported two LOTs in its home market sales database—

      “HMLOT 1” and “HMLOT 2.” Prolamsa Section B and C Questionnaire Response (Apr. 8,

      2019) (CR 56—CR 130) (“Prolamsa BCQR”) at B-34. Prolamsa further reported that it made

      sales through four channels of distribution in the home market: HM Channel 1, HM Channel 2,

      H M Channel 3, and HM Channel 4. Prolamsa AQR at A-17—A-18. Prolamsa explained that

      HM Channels 1-3 primarily served its commercial distributor or non-OEM customers, whereas

      HM Channel 4 primarily served its industrial or OEM customers. Id; Prolamsa BCQR at B-20.




                                                        2
        Case 1:20-cv-00166-TCS Document 38               Filed 05/04/21     Page 9 of 18

                                       PUBLIC VERSION


Prolamsa also reported one constructed export price (“CEP”) LOT in the U.S. market—“US

LOT 1”—which is comprised of two channels of distribution in the U.S. market: US Channel 2

and US Channel 3. Prolamsa BCQR at C-28—C-29; Prolamsa AQR at A-25. In a supplemental

response, Prolamsa unilaterally amended its U.S. sales database to specify two separate LOTs in

the U.S. market—“USLOT 1” and “USLOT 2.” Prolamsa First Supplemental Section C

Questionnaire Response (Oct. 23, 2019) (CR 261—CR 263) (“Prolamsa 1st SCQR”) at 25 (“In

its initial US sales database, Prolamsa mistakenly coded all sales in Field LOTU as ‘1’”). See

also Prolamsa BCQR at C-28 (“We have reported one level of trade (‘LOT’) in the US

market.”).

       In advocating for separate LOTs for its home market sales, Prolamsa relied heavily on its

own descriptions of its selling activities and failed to provide sufficient contemporaneous

documentation to support its assertions. Accordingly, Commerce instructed Prolamsa to provide

such supporting documentation in a supplemental questionnaire. Prolamsa Section A

Supplemental Questionnaire Response (Oct. 16, 2019) (“Prolamsa ASQR”) (CR 203—CR 209)

at 7-22. However, for several of its reported home market selling activities, Prolamsa failed to

provide any supporting documentation. See generally id. In particular, Prolmansa provided no

supporting documentation and minimal additional narrative regarding the extent to which it

directed external sales personnel or sales agents for its home market sales and the degree to

which it maintained inventories and distribution warehouses for post-sale or regional

warehousing. Id. at 12-13, 17-18, Exhibit Supp. A-7.1 Regarding the intensity level at which



1
       Although Prolamsa noted that it changed the name of the selling activity from “Post-Sale
       Warehousing” to “Regional Warehousing” it its selling activities chart, it failed to
       provide any documentation to support the reported difference in this activity among its
       various home market channels of distribution.

                                                 3
        Case 1:20-cv-00166-TCS Document 38                 Filed 05/04/21     Page 10 of 18

                                        PUBLIC VERSION


Prolamsa provided or performed market research, personnel training, order input processing,

freight and delivery, just-in-time delivery, and after sales services, the only supporting

documentation that Prolamsa provided were non-verifiable declarations from various company

officials. See id at 11-21, Exhibit Supp. A-6. Thus, for these six reported selling functions, the

only supporting documentation Prolamsa provided to corroborate its narrative description of

these activities was further narrative description of these activities. At the close of the record in

this review, for over half of Prolamsa’s home market selling activities, Prolamsa provided either

no supporting documentation or merely its own narrative descriptions to support its reported

levels of intensity.

        The documentation provided by Prolamsa to support its reported home market selling

activities included sales and marketing documentation that did not adequately distinguish

between industrial and commercial sales. Prolamsa ASQR at 8-10, Exhibit Supp. A-5.

Prolamsa claimed that the advertising materials prepared for its commercial distributor

customers were less complex that the materials prepared for its industrial customers. Id. at 8-9.

However, these claims were exaggerated and not supported by the advertising materials placed

on the record by Prolamsa, which showed that [

                                ]. Id. at Exhibit Supp. A-5. In any event, the marketing materials

placed on the record by Prolamsa were [

           ].

        Prolamsa made further unsubstantiated distinctions between its sales promotion activities

for its commercial and industrial sales, urging Commerce to accept that its most expensive sales

events—including “tailored events at international trade shows and expos” and “sponsoring

events in conjunction with sporting events”—were somehow limited to promoting sales to



                                                   4
       Case 1:20-cv-00166-TCS Document 38                 Filed 05/04/21        Page 11 of 18

                                        PUBLIC VERSION


industrial customers. Prolamsa ASQR at 10. However, the supporting documentation and

explanations provided by Prolamsa [

                                                               ]. For example, [



     ]. Id. at 10, Exhibit Supp. A-5. Additionally, Prolamsa failed to explain why it hosted

[             ] sales events for its home market industrial sales. Id. at 10.

       Finally, Prolamsa relied heavily on [                                                ] and

[                                      ] documentation to support its description of several of its

home market selling activities. Id. at 13-15, 19. In particular, Porlamsa relied on this

documentation to justify its reported intensity levels for providing engineering services, meeting

qualification requirements, and providing technical assistance. Id. Commerce relied significantly

on Prolamsa’s PPAP documentation in preliminarily determining that Prolamsa made home

market sales at two LOTs. PDM (PR 147) at 14. However, this documentation failed to

differentiate between merchandise produced to a specific customer requirement and merchandise

sold at a separate LOT.

       Petitioners placed on the record rebuttal evidence and substantial briefing demonstrating

that Prolamsa’s selling activities, when viewed as a whole, do not rise to the level of a

“substantial difference” between sales to OEM and non-OEM customers. Petitioner’s Comments

on Prolamsa’s Section A Questionnaire Responses (Apr. 23, 2019) (CR 155); Petitioner’s

Comments on Prolamsa’s Section A-D Questionnaire Responses (May 7, 2019) (CR 156);

Petitioner’s Pre-Prelim Comments (Nov. 4, 2019) (CR 286); Petitioner’s Case Brief (Dec. 19,

2019) (CR 304—CR 307).




                                                  5
           Case 1:20-cv-00166-TCS Document 38                Filed 05/04/21      Page 12 of 18

                                           PUBLIC VERSION


          Weighing the record evidence in its Final Results, Commerce found that Prolamsa failed

   to meet its burden to establish eligibility for an LOT adjustment. IDM at 27. Specifically,

   Commerce noted that “none of the documents provided {by Prolamsa} demonstrate direct

   quantitative support” for its claims that there were significant difference in the selling activities

   performed between home market channels. Id.

III.   ARGUMENT

       A. Standard Of Review

          This Court must uphold Commerce’s determinations unless they are “unsupported by

   substantial evidence on the record, or otherwise not in accordance with law.” 19 U.S.C.

   § 1516a(b)(1)(B)(i). Substantial evidence is defined as “more than a mere scintilla,” as well as

   evidence that a “reasonable mind might accept as adequate to support a conclusion.” Consol.

   Edison Co. of N.Y. v. NLRB, 305 U.S. 197 (1938). “{T}he possibility of drawing two

   inconsistent conclusions from the evidence does not prevent an administrative agency’s finding

   from being supported by substantial evidence.” Consolo. V. Fed. Mar. Comm’n, 383 U.S. 607,

   620 (1966).

       B. Congress Has Afforded Commerce Significant Discretion to Determine Whether
          Sales Are Made At The Same Level of Trade

          Commerce is required to impose antidumping duties on imported merchandise that is

   sold, or is likely to be sold, in the United States as less than fair value. 19 U.S.C. § 1673. The

   dumping margin calculated by Commerce is the amount by which the price of the foreign like

   product sold in the home market—i.e., the “normal value” of the product—exceeds the price

   charged in the United States. 19 U.S.C. §§ 1673, 1677(25)(A). In order to make a fair

   comparison between the normal value and U.S. price, certain adjustments are made. For

   example, the statute directs that, to the extent practicable, Commerce should calculate normal


                                                     6
        Case 1:20-cv-00166-TCS Document 38                Filed 05/04/21        Page 13 of 18

                                        PUBLIC VERSION


value based on home market sales “at the same level of trade” as U.S. sales. 19 U.S.C. §

1677b(a)1(B)(i). Neither the statute nor the accompanying Statement of Administrative Action

defines the phrase “same level of trade.” See generally 19 U.S.C. §1677(25); Statement of

Administrative Action Accompanying the Uruguay Round Agreements Act, H.R. Doc. No. 103-

3167, 103rd Cong., 2d Sess. (1994), reprinted in 1994 U.S.C.C.A.N. 4040. Thus, Congress has

afforded Commerce significant discretion to develop its own methodology for determining

whether home market and U.S. sales are made at different LOTs.

        If Commerce determines that home market sales and U.S. sales are made at a different

LOT, the statute directs Commerce to adjust the normal value to account for the difference, but

only if that difference:

            (i) involves the performance of different selling activities; and

            (ii) is demonstrated to affect price comparability, based on a pattern of
                 consistent price differences between sales at different LOTs in the
                 country in which normal value is calculated.

19 U.S.C. § 1677b(a)(7)(A); see also 19 C.F.R. § 351.412(a)-(b).

        Commerce’s regulations provide that the agency “will determine that sales are made at

different levels of trade if they are made at different marketing stages (or their equivalent),” and

that “{s}ubstantial differences in selling activities are a necessary, but not sufficient, condition

for determining that there is a difference in the stage of marketing.” 19 C.F.R. § 351.412(c)(2).

In order to determine whether home market sales are at different stages in the marketing process

than the U.S. sales, Commerce examines the channels of distribution in each market and the level

of selling expenses for each type of sale. IDM at 24.




                                                  7
         Case 1:20-cv-00166-TCS Document 38               Filed 05/04/21     Page 14 of 18

                                         PUBLIC VERSION


         Congress has been clear that “there is no requirement for Commerce to make a level of

trade or offset adjustment in every case.” Senate Remarks on the Uruguay Round Agreements

Act, Congressional Record – Senate, S5516 (Apr. 6, 1995).

                Indeed, the express language of the statute and the Statement of
                Administrative Action indicate that there are circumstances where
                neither adjustment is appropriate or permissible. For example,
                Commerce may only make {an LOT} adjustment where there are
                different levels of trade and where that difference is shown to
                affect price comparability. Commerce’s analysis of these issues
                must be based on the actual circumstances involved.

Id.

         Commerce’s established practice is to consider holistically the selling activities

performed in the home market and the seller’s marketing scheme as a whole. IDM at 25.

Commerce requires that respondents support LOT claims with quantitative evidence in order to

demonstrate that differences in prices among various customer categories or differences in levels

of expenses in different claimed LOTs are, in fact, attributable to differences in LOTs (as

opposed to some other unrelated factors). See, e.g., Timken United States Corp. v. United States,

434 F.3d 1345 (Fed. Cir. 2006) (affirming Commerce’s determination that respondent failed to

provide sufficient record evidence to support its claims that home market sales occurred at

different levels of trade). Qualitative evidence, such as narrative descriptions and marketing

materials, “does not present a complete understanding of a respondent’s selling activities.” IDM

at 25.




                                                  8
       Case 1:20-cv-00166-TCS Document 38                Filed 05/04/21      Page 15 of 18

                                        PUBLIC VERSION


   C. Commerce Correctly Determined That Prolamsa’s Home Market Sales Were Made
      At A Single Level Of Trade

       In its motion, Prolamsa argues that Commerce “completely overlooked” quantitative

evidence supporting its LOT adjustment claim. Prolamsa Motion for Judgment on the Agency

Record (ECF 31) at 14. However, the “quantitative evidence” Prolamsa cites relates to “the head

count, selling expenses, inventory levels, etc. for its Industrial Sales Group and Commerce sales

group….” Id. While this information may be considered “quantitative” in the sense that it is

expressed numerically, it does not in any way demonstrate that pricing differences between its

commercial and industrial sales are attributable to differences in LOTs. In other words, although

Prolamsa has identified some differences in selling expenses between its industrial and

commercial sales channels, it has not demonstrated that those differences in any way “affect

price comparability, based on a pattern of consistent price differences.” 19 U.S.C. §

1677b(a)(7)(A). That is the type of quantitative evidence that Commerce requires, and Prolamsa

failed to meet its burden to place such evidence on the record in this review.

       Moreover, Prolamsa’s qualitative evidence fails to clearly demonstrate that the

differences in its selling functions justify an LOT adjustment. As noted above, Prolamsa’s

narrative descriptions overstate the differences between the selling activities performed for its

industrial and commercial sales, and the scant documentary evidence provided by Prolamsa does

not support its assertions that selling activities performed for one channel do not inure to the

benefit of the other. See generally, Prolamsa AQR, Prolamsa ASQR. Under these circumstances,

Commerce reasonably denied Prolamsa’s claim.

       Commerce has wide discretion to deny respondents’ claims that they are entitled to LOT

adjustments when record evidence does not clearly demonstrate that differences in selling

activities predictably impacts pricing. In Dillinger France S.A. v. United States, the court found


                                                  9
        Case 1:20-cv-00166-TCS Document 38                 Filed 05/04/21      Page 16 of 18

                                         PUBLIC VERSION


that Commerce’s determination that the respondent’s home market and U.S. sales were made at a

single LOT was supported by substantial evidence. Dillinger France S.A. v. United States, 350 F.

Supp. 3d 1349, 1359 (Ct. Int’l Trade 2018). In the underlying case, the respondent reported that

its factories and affiliated service centers performed three distinct selling activities, arguing that

these differences were enough to constitute distinct LOTs. Id. However, the court found that

Commerce “reasonably concluded that the sales activities of the affiliated service centers did not

differ substantially enough to merit a separate level of trade.” Id. Similarly, in Pasta Zara SpA v.

United States, the court sustained on remand Commerce’s determination that the respondent’s

home market sales occurred at a single LOT. Pasta Zara SpA v. United States, 781 F. Supp. 2d.

1297, 1300-04 (Ct. Int’l Trade 2011). In that case, Commerce found that the respondent’s home

market selling functions generally served both its traditional local customers and its mass-market

customers, “and that the selling activities performed solely or principally for the traditional local

customers did not establish two distinct LOTs.” Id. at 1302. Indeed, in its remand

redetermination, Commerce “acknowledged that the marketing activities were conducted

separately and in many respects were different for each customer group, but it dismissed these

distinctions.” Id. at 1304.

        In the instant case, Commerce’s determination that Prolamsa’s home market sales were

made at the same LOT is supported by substantial evidence on the record notwithstanding that

the company would prefer the Court to re-weigh the evidence. Prolamsa failed to meet its burden

to provide such quantitative evidence that would demonstrate that the differences in its selling

activities between its industrial and commercial sales resulted in a consistent pattern of price

differences.




                                                  10
       Case 1:20-cv-00166-TCS Document 38           Filed 05/04/21      Page 17 of 18

                                    PUBLIC VERSION


IV.   CONCLUSION

      For the foregoing reasons, this Court should uphold Commerce’s Final Results and reject

Prolamsa’s Motion for Judgment on the Agency Record.

                                          Respectfully submitted,



                                          /s/ Christopher T. Cloutier
                                          Roger B. Schagrin
                                          Christopher T. Cloutier
                                          Luke A. Meisner
                                          Kelsey M. Rule
                                          SCHAGRIN ASSOCIATES
                                          900 7th Street NW, Ste. 500
                                          Washington, D.C. 20001
                                          (202) 322-1700

                                          Counsel to Defendant-Intervenors Atlas Tube and
                                          Searing Industries

May 4, 2021




                                            11
         Case 1:20-cv-00166-TCS Document 38               Filed 05/04/21     Page 18 of 18

                                        PUBLIC VERSION


                               CERTIFICATE OF COMPLIANCE

         I, Christopher T. Cloutier, certify that the attached brief complies with the word

limitation requirement, as stated in the Standard Chambers Procedures. The word count for

Defendant-Intervenors Rule 56.2 Brief, as computed by the word processing system utilized is

3,512.

                                                       /s/ Christopher T. Cloutier
                                                       Christopher T. Cloutier




                                                  12
